United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20572
                          Summary Calendar



                     ALPHA INVESCO CORPORATION,

                                              Plaintiff-Appellant,

                               versus

               FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                  Defendant-Appellee.



          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-3730


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Alpha Invesco Corporation (“Alpha”) filed the instant

breach of contract suit against the Federal Deposit Insurance

Corporation (“FDIC”) after that agency refused to repurchase a loan

Alpha had purchased from it.   Alpha argued that FDIC was obligated

to repurchase this loan under the terms of an agreement the two

parties entered into in conjunction with FDIC’s sale of a loan

portfolio to Alpha.    FDIC argued that it was not obligated to


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
repurchase the loan because the conditions precedent to repurchase

specified in the agreement had not been satisfied.               The magistrate

judge granted FDIC’s motion for summary judgment, and Alpha appeals

this judgment.     This court reviews a district court’s grant of

summary judgment de novo.         Threadgill v. Prudential Sec. Group,

Inc., 145 F.3d 286, 292 (5th Cir. 1998).

           Alpha   argues   that     the         magistrate   judge   erred   in

determining that the repurchase provision in the agreement was

triggered only if two separate individuals were released of their

obligations by a judgment and in giving an unreasonably restrictive

interpretation to the term “holding.”                 The magistrate judge’s

interpretation of the contract was in accordance with the plain

language   of   that   document    as       it   is   written.     See   Certain

Underwriters at Lloyd’s London v. C.A. Turner Constr. Co., 112 F.3d

184, 186 (5th Cir. 1997).         Accordingly, the magistrate judge’s

interpretation of the contract is not erroneous, and Alpha has not

shown otherwise.

           Alpha further argues that the judgment of the magistrate

judge cannot be affirmed on the alternate theories put forth by

FDIC, that the instant suit is blocked by res judicata and that

Alpha cannot now complain about its inability to foreclose on the

collateral for one loan due to the “as-is” provisions of the

contract between the parties. The magistrate judge did not discuss

these theories, and her judgment is not erroneous.               There is thus



                                        2
no need to consider these arguments.   The judgment of the trial

court is AFFIRMED.




                               3